Van Brunt, P. J.,
(dissenting.) I cannot concur. There was no legal evidence as to any of the transactions in respect to which the books of original entry were lost, and therefore there was no proof of even one week in that account. The rule laid down in the case of Mayor, etc., v. Railroad Co., 102 N. Y. 572, 7 N. E. Rep. 905, shows what must be the character of proof to entitle books of account to be read. The evidence in this case falls entirely short in its compliance therewith, even as to one week, and'therefore such evidence should not have been admitted.